 

 

 

Case 1:20-cr-00343-GBD Document 54

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee eee ee eee eee ee ee eee eee X
UNITED STATES OF AMERICA,
-against-
MELIKE MCCRIMMON, | 20 Crim. 343 (GBD)
Defendant. :
wee eee ee ee eee ee ee ee ee eee ee x

GEORGE B. DANIELS, United States District Judge:

Defendant’s request to adjourn the deadline for motions in limine is GRANTED. The
parties shall file motions in limine by November 23, 2020 and any oppositions by December 7,
2020.

The trial is adjourned from January 11, 2021 to January 25, 2021 at 9:45 am,

Dated: New York, New York
November 16, 2020

SO ORDERED.

Dray, & Dowd

GEPR GE B. DANIELS
ited States District Judge
